
	
		II
		Calendar No. 368
		111th CONGRESS
		2d Session
		S. 1965
		[Report No. 111–183]
		IN THE SENATE OF THE UNITED STATES
		
			October 28, 2009
			Ms. Landrieu (for
			 herself and Mr. Vitter) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			May 5, 2010
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To authorize the Secretary of the Interior to provide
		  financial assistance to the State of Louisiana for a pilot program to develop
		  measures to eradicate or control feral swine and to assess and restore wetlands
		  damaged by feral swine.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Feral Swine Eradication and
			 Control Pilot Program Act of 2009.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)wetlands in
			 Louisiana provide substantial cultural, economic, and ecological benefits to
			 the United States and is essential to protecting coastal communities from
			 flooding;
				(2)nonnative
			 invasive feral swine populations in coastal Louisiana are increasing and
			 severely impacting wetlands, especially acreages recovering from the negative
			 impacts of nutria herbivory;
				(3)Louisiana State
			 University researchers have determined that feral swine damage to coastal
			 wetlands is very similar to nutria damage but is more severe and may exceed the
			 90,000 acres previously impacted by nutria; and
				(4)methodologies
			 developed for the State of Louisiana under the Coastwide Nutria Control Program
			 established under the Coastal Wetlands Planning, Protection and Restoration Act
			 (16 U.S.C. 3951 et seq.) may provide the basis for the effective control and
			 restoration of wetlands damage caused by feral swine.
				(b)PurposeThe
			 purpose of this Act is to authorize the Secretary of the Interior to provide
			 financial assistance to the State of Louisiana for a pilot program to develop
			 measures to eradicate or control feral swine and to assess and restore wetlands
			 damaged by feral swine.
			3.Feral swine
			 eradication and control pilot program
			(a)In
			 generalSubject to the availability of appropriations under
			 subsection (e), the Secretary of the Interior (referred to in this section as
			 the Secretary) may provide financial assistance to the State of
			 Louisiana to pay the Federal share of the cost of carrying out a pilot
			 program—
				(1)to study and
			 assess the nature and extent of damage to wetlands in the State caused by feral
			 swine;
				(2)to develop
			 methods to eradicate or control feral swine in the State that may also be used
			 in other States; and
				(3)to develop
			 methods to restore wetlands damaged by feral swine.
				(b)CoordinationIn
			 carrying out this section, the Secretary shall ensure that the pilot program
			 consider and use, as appropriate, the knowledge and expertise gained through
			 the activities carried out under—
				(1)the Coastal
			 Wetlands Planning, Protection and Restoration Act (16 U.S.C. 3951 et seq.);
			 and
				(2)the Nutria
			 Eradication and Control Act of 2003 (Public Law 108–16; 117 Stat. 621).
				(c)Cost
			 sharing
				(1)Federal
			 shareThe Federal share of the costs of the pilot program under
			 this section may not exceed 75 percent of the total costs of carrying out the
			 pilot program.
				(2)In-kind
			 contributionsThe non-Federal share of the costs of the pilot
			 program may be provided in the form of in-kind contributions of materials or
			 services.
				(d)Limitation on
			 administrative expensesNot more than 10 percent of financial
			 assistance provided by the Secretary under this section may be used for
			 administrative expenses.
			(e)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $1,000,000 for each of fiscal years 2011
			 through 2013.
			
	
		May 5, 2010
		Reported without amendment
	
